United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2874
                                   ___________

Bryan Lyons,                           *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Bonita Cannon; Walker, Police Officer; *
Steve Walker; Cutburth; Casey; Sgt.    * [UNPUBLISHED]
Dole; Police Division 27,              *
                                       *
             Appellees.                *
                                 ___________

                             Submitted: July 7, 2009
                                Filed: July 15, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Bryan Lyons appeals the district court’s1 order granting defendants’ motion to
dismiss his complaint. We conclude that the complaint was properly dismissed. See
8th Cir. R. 47B. We also deny Lyons’s pending motion.




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.